Case 1:17-cv-00844-WJM-SKC Document 196-4 Filed 11/26/19 USDC Colorado Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

 

Brandon Fresquez,
Case No. 1:17-cv-844-W YD-MLC
Plaintiff,
DECLARATION OF

V. JONATHAN L. STONE

BNSF Railway Co.,

Defendant.

 

 

 

 

1. I, Jonathan L. Stone, am over the age of eighteen years, am personally familiar with the
following facts and am competent to testify thereto.

2. An employee, whom is no longer working for my office, was responsible for calendaring
applicable due dates.

3. The Court ordered that the Motion for Back and Front Pay was to be due on November 25, 2019,
and a Supplemental Motion for Fees and Costs due on December 2, 2019.

4. Unfortunately, the deadlines for both submissions were calendared for the latter date, by the
employee whom is no longer working for my office,

5. On November 26, 2019, I saw that BNSF had filed its submission a day earlier and my office
immediately looked into why BNSF had filed on November 25, 2019.

6. The investigation resulted in my office learning of the former employee’s error.

7. My office immediately contacted opposing counsel who has no objection to this Motion and we
have spent the day drafting the brief.

8. Counsel’s efforts did not include reading the submission by BNSF. Counsel still has not read the
submission. Plaintiff is the only one prejudiced by this calendaring error,

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United States
of America that the foregoing is true and correct.

Dated: November 26, 2019 f A

Jorathan L. Stone

 
